Citation Nr: 0522831	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for thoracolumbar 
scoliosis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978 with three years and nine months of unverified prior 
active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that increased the evaluation of the 
veteran's thoracolumbar scoliosis to 20 percent disabling.  

In March 2002, the Board denied an increased rating for 
thoracolumbar scoliosis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a June 2003 order, the Court vacated the Board's March 
2002, decision in light of the changes brought about by the 
Veterans Claims Assistance Act, and subsequent Court 
decisions.  The case was returned to the Board for additional 
development and readjudication consistent with the directives 
contained therein.

In March 2005, the RO granted a higher 40 percent rating for 
thoracolumbar scoliosis, effective on April 23, 1999, the 
date of the appellant's claim.  However, the fact remains 
that yet a higher rating can be assigned; hence, the grant of 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of a higher evaluation for 
the veteran's disability remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During an outpatient evaluation in April 2001, the veteran 
reported that he was obtaining Social Security Administration 
(SSA) disability benefits.  The RO should request, directly 
from the SSA, complete copies of any disability 
determinations it has made concerning the veteran and copies 
of the medical records that served as the basis for any such 
decisions.  Although any SSA decision would not be 
controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
increased rating claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of the veteran for his 
spine.  The RO should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran, to include 
records of private medical treatment, if 
he has provided sufficiently detailed 
information to make such requests 
feasible.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  If the 
veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


